DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 06/29/2021 has been entered.  Claims 1-17 are currently examined.  Claims 14-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected groups II and III, there being no allowable generic or linking claim.  
Applicant’s amendment to the Specification filed 06/29/2021 has been entered and is acceptable.  

Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 is indefinite because it is not clear if the total mass of the polymer contained in the surface treatment composition is referring to the total mass of a certain type of polymer content or if that total polymer content is referring to the sum of all the polymers, when there is 
It appears that the intent is to use the sum of the masses of the polymers as the total mass of the polymer contained in the surface treatment composition (if there is more than one polymer) based on [0108] of the Applicant’s specification.
The Examiner suggests amending the claim to remove the ambiguity as set forth above. Additionally, it is unclear based upon the interpretation of the claim is ‘the polymer’ in the last line of claim 7 has sufficient antecedent basis.
Claim Rejections - 35 USC § 103


 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kazumitsu Suzuki et al. (U.S. Pub. No. 2011/0245127 A1) (hereinafter referred to as “Kazumitsu”), and as evidenced by MiraCosta College (Discussion of pH and pKa Values, hereinafter referred to as “MiraCosta”) with respect to claim 1.

Regarding claim 1, Kazumitsu teaches a composition for surface treatment (see Kazumitsu at [0001] teaching a cleaning agent for electronic materials, which has an excellent ability to remove fine particles on the electronic materials without contaminating the electronic materials, which is taken to meet the claimed composition for surface treatment because the cleaning agent removes fine particles on the electronic materials), 
comprising:
a polymer compound having at least one ionic functional group selected from the group consisting of a sulfonic acid (salt) group, a phosphoric acid (salt) group, a phosphonic acid (salt) group, and a carboxylic acid (salt) group (see Kazumitsu at [0010] teaching a cleaning agent for electronic materials comprising sulfamic acid (A), an anionic surfactant having at least one 
water (see Kazumitsu at [0010] teaching water), wherein:
when the ionic functional group is the sulfonic acid salt group, the sulfonic acid salt group is at least one selected from the group consisting of a sulfonic acid alkali metal salt and a sulfonic acid salt of a group 2 element (see Kazumitsu at [0018] teaching that when the sulfonic acid group in the anionic surfactant (B) forms a salt, the salt includes alkali metal salts featured in the list, and see Kazumitsu at [0020] teaching that the surfactant is preferably in a form of salt);
when the ionic functional group is the phosphoric acid salt group, the phosphoric acid salt group is a phosphoric acid metal salt; when the ionic functional group is the phosphonic acid salt group, the phosphonic acid salt group is at least one selected from the group consisting of a phosphonic acid alkali metal salt and a phosphonic acid salt of a group 2 element; and when the ionic functional group is the carboxylic acid salt group, the carboxylic acid salt group is at least one selected from the group consisting of a carboxylic acid alkali metal salt and a carboxylic acid salt of a group 2 element (these limitations are met by the sulfonic acid salt group as outlined above);
the pH value is less than 7 (see Kazumitsu at [0050] teaching that the pH of the cleaning agent of the disclosure at 25o C is preferably 3.0 or lower); and
	the polymer compound has a weight average molecular weight of 3,500 or more and 100,000 or less (see Kazumitsu at [0014] teaching that the anionic surfactant having at least one sulfonic acid group or salt thereof in the molecule (B) includes a polymeric anionic surfactant (B1) having a weight average molecular weight (hereinafter abbreviated as Mw) of 1,000 to 2,000,000).
prima facie case of obviousness has been established (see MPEP § 2144.05 I).
	Kazumitsu does not explicitly teach that the polymer compound has a pKa of 3 or less.
	However, as mentioned Kazumitsu teaches that the pH of the cleaning agent of the disclosure at 25o C is preferably 3.0 or lower (see Kazumitsu at [0050]), and Kazumitsu further teaches that the content of (B) in the cleaning agent is preferably 0.1 to 50%, based on the weight of the active ingredients of the cleaning agents (see Kazumitsu at [0046])).  
It would have been obvious to one of ordinary skill in the art that the pKa of the polymer can be calculated from the pH of the polymer through the Henderson-Hasselback equation if the concentration of the conjugate base and acid is known as evidenced by MiraCosta (see MiraCosta at page 1, 1st sentence teaching the Henderson-Hasselback equation, also shown below).

    PNG
    media_image1.png
    205
    1162
    media_image1.png
    Greyscale

In addition, based on the Henderson-Hasselback equation, if the concentration of conjugate base and conjugate acid are equal, the pH is equal to the pKa.  Thus, when Kazumitsu reported the pH of the polymer is 3.0 or lower, assuming that the concentration of conjugate base and conjugate acid are equal, then the pKa of the polymer is 3.0 or lower as evidenced by MiraCosta (see MiraCosta at page 1, 4th paragraph teaching that when the pH is equal to pKa of an acid, the concentration of the conjugate base and of the conjugate acid are equal).











Regarding claim 2, Kazumitsu teaches the limitations as applied to claim 1 above, and further teaches that the polymer compound contains a copolymer containing a constituent unit having at least one ionic functional group selected from the group consisting of a sulfonic acid 

Regarding claim 3, Kazumitsu teaches the limitations as applied to claim 2 above, and further teaches that the other constituent unit contains a constituent unit derived from an ethylenically unsaturated monomer (see Kazumitsu at [0015] teaching specific examples of the polymeric anionic surfactant (B1) include 2-(meth)acryloylamino-2,2-dimethylethanesulfonic acid/styrene copolymer featured in the list, wherein styrene is taken to meet the claimed constituent unit derived from an ethylenically unsaturated monomer).

Regarding claim 4, Kazumitsu teaches the limitations as applied to claim 1 above, and further teaches the polymer compound contains a homopolymer consisting of only a constituent unit having at least one acid functional group selected from the group consisting of a sulfonic acid (salt) group, a phosphoric acid (salt) group, and a phosphonic acid (salt) group (see Kazumitsu at [0015] teaching specific examples of the polymeric anionic surfactant (B1) include polystyrenesulfonic acid featured in the list, wherein polystyrenesulfonic acid is taken to meet the claimed homopolymer consisting of only a constituent unit having sulfonic acid (salt) group).

Regarding claims 5 and 6, Kazumitsu teaches the limitations as applied to claim 1 above, and further teaches the polymer compound contains a polymer compound having a sulfonic acid (salt) group (claim 5); and wherein the polymer compound having a sulfonic acid (salt) group is at least one selected from the group consisting of a sulfonic acid (salt) group-containing polyvinyl alcohol, a sulfonic acid (salt) group-containing polystyrene, a sulfonic acid 

Regarding claim 7, Kazumitsu teaches the limitations as applied to claim 1 above, and further teaches the content of the polymer compound is 50% by mass or more based on the total mass of the polymer contained in the surface treatment composition (see Kazumitsu at [0046] teaching that the content of (B) in the cleaning agent is preferably 0.1 to 50%, based on the weight of the active ingredients of the cleaning agents.  Since polymer (B) is 50% of the total composition (i.e. the surface treatment) and is the only polymer in the example, polymer (B) is therefore 100% of the polymer content within the surface treatment.  Notably, it has been held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05)).

Regarding claim 8, Kazumitsu teaches the limitations as applied to claim 1 above, and further teaches that the composition for surface treatment further comprising a wetting agent (see Kazumitsu at [0010] teaching a cleaning agent for electronic materials comprising sulfamic acid (A), an anionic surfactant having at least one sulfonic acid group or a salt thereof in the molecule (B), chelating agent (C), and water, and see Kazumitsu at [0033] teaching that the 

Regarding claim 9, Kazumitsu teaches the limitations as applied to claim 1 above, and further teaches a pH value is 1 or more and less than 3 (see Kazumitsu at [0050] teaching that the pH of the cleaning agent of the disclosure at 25o C is preferably 3.0 or lower. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I)). 

Regarding claim 10, Kazumitsu teaches the limitations as applied to claim 1 above, and further teaches that the composition for surface treatment does not substantially contain abrasive grains (see Kazumitsu at [0010] teaching a cleaning agent for electronic materials comprising sulfamic acid (A), an anionic surfactant having at least one sulfonic acid group or a salt thereof in the molecule (B), chelating agent (C), and water, which does not mention abrasive grains in the surfactant composition).  
In addition, Kazumitsu the examples shown in tables 1 and 2 does not contain abrasive grains (see Kazumitsu at pages 8 and 9, tables 1 and 2), thus the person of ordinary skill in the art would understand that the surfactant composition of Kazumitsu does not substantially contain abrasive grains.
To be clear, Kazumitsu is taken to have 0% abrasive grains which lies within the defined
range of ‘less than 0.01%’ from Paragraph [0040] of Applicant’s specification. Notably, it has
been held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by
the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05).

Regarding claims 11 – 13, Kazumitsu teaches the limitations as applied to claim 1 above, and further teaches that the composition is used to reduce residues on a surface of a polished object to be polished (claim 11); wherein the polished object to be polished contains at least one selected from the group consisting of silicon nitride, silicon oxide and polysilicon (claim 12); and the residue is an organic residue (claim 13) (see Kazumitsu at [0001] teaching a cleaning agent for electronic materials, which has an excellent ability to remove fine particles on the electronic materials without contaminating the electronic materials, which is taken to meet claimed used to reduce residues on a surface of a polished object to be polished because Kazumitsu’s cleaning agent removes fine particles on the electronic materials, thus reducing the residues on a surface of the object to be polished.  And, Kazumitsu teaches that the cleaning agent of the disclosure is an agent for cleaning electronic materials, wherein semiconductor substrate is featured in the list (see Kazumitsu at [0075].  Furthermore, Kazumitsu teaches that the substances to be cleaned includes organic matter featured in the list (see Kazumitsu at [0077]).
As such, one of ordinary skill in the art would have recognized that the cleaning agent of Kazumitsu is used for cleaning various electronic materials and components wherein semiconductor substrates may consist of silicon nitride, silicon oxide and polysilicon, and the organic matter are organic substances.
In addition, the claim limitations of claims 11 to 13 are directed towards the use of the surface treatment composition, and does not add to the structure of the composition (e.g. molecular weight), thus these claims are being treated as being taught by the prior art as outlined above.
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 8, 10 – 14 of U.S. Patent No. 11,028,340 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application (‘102) fully encompasses the claim limitations in the patent (‘340), and both claim sets are drawn to a surface treatment composition comprising a polymer and water wherein the polymer has a pKa of 3 or less and the pH value is less than 7.
	
Response to Arguments











Applicant's arguments filed 06/29/2021 have been fully considered and are addressed below.
Applicant’s traversals are on the grounds that:
i) all of Suzuki’s neutralized salts require nitrogen-containing basic compounds, with reference to claim 1 amendments (see Applicant’s Arguments at page 7, 2nd paragraph, last sentence),
ii) claims 2-17 depend on claim 1 and are patentable over Suzuki for the same reasons discussed above (see Applicant’s Arguments at page 8, 4th paragraph), and
iii) Applicant respectfully requests that the Examiner continue holding the provisional rejection in abeyance until such time as the claims at issue are deemed otherwise allowable, and if any double patenting concern remains at that time, Applicant will address the rejection on the merits, which may include filing a terminal disclaimer (see Applicant’s Arguments at page 8, 4th paragraph).
Regarding i) and ii), the Examiner agrees that all of Suzuki’s neutralized salts require nitrogen-containing basic compounds and fails to teach alkali metal salt or salts of group 2 
Regarding iii) it is respectfully noted that 37 CFR 1.111(b) requires the Applicant to reply to every ground of objection and rejection in the prior Office Action and that reply must present arguments pointing out the specific distinctions believed to render the claims patentable. Additionally, MPEP 804.01.I.1. expressly describes that ‘A complete response to a nonstatutory double patenting (NSDP) rejection is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321 in the pending application(s) with a reply to the Office Action. Such a response is required even when the nonstatutory double patenting rejection is provisional.”
In the interest of compact prosecution and in view of the guidance provided at MPEP 714.03 for amendments that are not fully responsive, it is construed that Applicant has made a bona fide attempt to advance the application to final action. As such, the amendment and response of 06/29/2021 is entered and considered but Applicant is respectfully reminded that future responses will need to be responsive as outlined above.

	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARITES A GUINO-O UZZLE whose telephone number is (571)272-1039.  The examiner can normally be reached on M-F 7am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571)270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.G.U./Examiner, Art Unit 1731                                                                                                                                                                                                        
/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1731